DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,570,548. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims, claim a laundry treatment apparatus comprising: a cabinet; a tub; an introduction aperture; a drum; a door; a door sensing unit; a sensor; a generator; and wherein the door sensing unit includes a base, and a body.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20100307200 to Jeong et al. (Jeong) in view of U.S. Patent No. 5,850,746 to Lee et al. (Lee).
Regarding claims 1-8, Jeong teaches a laundry treatment apparatus (Fig. 1 and 2, generally) comprising: a cabinet that defines an appearance of the laundry treatment apparatus (Fig. 1, parts 1 and 20); a tub provided inside the cabinet and configured to receive water (Fig. 2, part 140); an introduction aperture defined at an upper surface of 
Lee teaches a washing machine with a door along with sensor/sensing unit thereof (col. 1, ll. 7-11; Fig. 5, parts 4-7 and 16), wherein the door sensing unit is provided on one side of the cabinet facing the upper surface of the door (Fig. 5, parts 6-7); wherein the door sensing unit comprises a sensor provided on the cabinet and configured to sense opening of the door through contact of the door with the cabinet (Fig. 5, parts 6-7); wherein the door sensing unit includes a sensor that is provided on the one side of the cabinet (Fig. 5, part 7), and wherein the door comprises a generator that is configured to cause an excitation of the sensor (Fig. 5, part 6); wherein the door sensing unit includes: a sensor provided on the one side of the cabinet facing the upper surface of the door (Fig. 5, part 7); and a generator provided on the one side of the cabinet and spaced apart from the sensor (Fig. 5, part 6), and wherein the generator is configured to cause an excitation of the sensor as the door opens the introduction aperture (col. 3, ll. 43-51); wherein the door sensing unit includes: a base that is provided at the one side of the cabinet (Fig. 5, part 2), and that seats the sensor; and a body that is coupled to the base (Fig. 5, parts 5 and 16), that is configured to be rotated toward or away from the sensor, and that seats the generator (Fig. 5, parts 5 and 16) all in order to sense an opening of the door during a dewatering process (co. 2, ll. 27-38).
Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the apparatus of Jeong with the sensing unit along with configuration thereof as in Lee in order to sense an opening of the door during a dewatering process thereof.
Jeong in view of Lee does not teach wherein the sensor is located above the door and wherein the body is configured to contact the door when the door opens introduction aperture
However, as evidenced by Lee, the sensor placements and configurations is merely a rearrangement of parts that has not been shown to modify the operation of the device and would have been an obvious design choice all in order to achieve the predictable result of sensing when an opening of the door during a dewatering process has occurred thereof.  See MPEP 2144.04, VI, C.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711